DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 41-60 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to detect congestion in a network by determining a queue delay over a link based on a difference between a current round trip time and a minimum round trip time of a plurality of flows. 
		Ramakrishnan et al (US 20120120801) discloses to detect congestion when the number of packets stored in a queue exceeding a threshold. Upon detecting the occurrence of congestion, the flow rate of delay tolerant packets is reduced while allowing delay sensitive packets to be communicated at a higher rate (Fig. 4, Fig. 6, Par 0018-0022, Par 0034-0036, Par 0041-0044).
		Ramakrishnan does not disclose, “determining, by the device, a queueing delay for packets communicated via the data flow of one or more transport layer connections of the plurality of transport layer connections over the link based at least on a difference between a round trip time for the-data flow and a minimum round trip time of the plurality of data flows”.
		Liu (using loss pairs to discover network properties) discloses to determine a queue delay based on a difference between a current round trip time and a minimum round trip time (Pg. 127, Col 2, Line 1-19). Liu does not disclose to determine the minimum round trip time from a plurality of data flows communicated over a plurality of transport layer connections between a client and a server.
		Downey (Using pathchar to estimate Internet link characteristics) discloses to determine a minimum round trip time from the shortest observed round trip time of multiple probe sizes. Downey determines minimum round trip from a series of probes having varying packet sizes ((Fig. 2-3, Pg. 242, Col 1, Line 3-15, Pg. 242, Col 2, Minimum-filtering, Pg. 243, Col 2, Line 1-3, Pg. 245, Col 2, Sec 5: More sizes vs. bigger samples, Line 1-8).  Downey does not determine the minimum round trip time from a plurality of data flows communicated over a plurality of transport layer connections between a client and a server.		
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473